DETAILED ACTION
The instant application having Application No. 16/751,529 filed on 24 January 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 24 April 2020 and 14 August 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Allowable Subject Matter
Claims 5, 8-10, 13, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarferaz, Siar (U.S. 2021/0004712) (Hereinafter Sarferaz) in view of Tortosa et al. (U.S. 2021/0092071) (Hereinafter Tortosa), and further in view of Banerjee et al. (U.S. 2017/0132090) (Hereinafter Banerjee).
As per claim 1, Sarferaz discloses a method of deploying containers in a clustered container host system comprising a plurality of hosts that share a storage device, wherein the hosts each include a virtualization software layer that supports execution of virtual machines (VMs) in the hosts, and one or more VMs are pod VMs that have implemented therein a container engine that supports execution of containers within the respective pod VM (see for example Sarferaz, this limitation is disclosed such that there is a system that is across multiple hosts; paragraph [0045]. An application automation system automates deployment, scaling, maintenance, scheduling, and automation of multiple containers across clusters of nodes. The containers run on top of a common shared operating system on the host machines. The nodes can [each] be a virtual machine that has the necessary services to run pods that include the container; paragraph [0077]), said method comprising:
Sarferaz does not explicitly teach determining, from pod objects published by a master device of the clustered container host system and accessible by all hosts of the clustered container host system, that a new pod VM is to be created; and creating the new pod VM
However, Tortosa discloses determining, from pod objects published by a master device of the clustered container host system and accessible by all hosts of the clustered container host system, that a new pod VM is to be created; and creating the new pod VM (see for example Tortosa, this limitation is disclosed such that services and applications utilize network accessible resources in the form of VMs. Advanced scheduling involves configuring a pod, the pod being a group of VMs or containers that operate together, to run on a particular server node. Multiple pod instances can be deployed across multiple different geographic locations; paragraph [0013]).
Sarferaz in view of Tortosa is analogous art because they are from the same field of endeavor, container management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sarferaz by scheduling and deploying a pod (VM) as taught by Tortosa because it would enhance the teaching of Sarferaz paragraph [0013]).
Sarferaz in view of Tortosa does not explicitly teach spinning up one or more containers in the new pod VM using images of containers previously spun up in another pod VM, wherein the images of the containers previously spun up in said another pod VM are stored in the storage device.
However, Banerjee discloses spinning up one or more containers in the new pod VM using images of containers previously spun up in another pod VM, wherein the images of the containers previously spun up in said another pod VM are stored in the storage device (see for example Banerjee, this limitation is disclosed such that a User B’s Linux container is begun with its VM reusing a checkpoint stored by a User A’s Linux container; paragraphs [0024]-[0025]).
Sarferaz in view of Tortosa is analogous art with Banerjee because they are from the same field of endeavor, container management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sarferaz in view of Tortosa by reusing a container from another container’s checkpoint as taught by Banerjee because it would enhance the teaching of Sarferaz in view of Tortosa with an effective means of optimization in terms of workload reduction by reusing similar work states [from containers] as other tenants (as suggested by Banerjee, see for example paragraph [0015]).
As per claim 6, Sarferaz in view of Tortosa, further in view of Banerjee discloses the method of claim 1, wherein the new pod VM is in a first namespace associated with a first user and said another pod VM is in a second namespace associated with a second user (see for example Sarferaz, this limitation is disclosed such that a plurality of tenant namespaces are used for pods, wherein each tenant namespace has a tenant ID and related configuration associated with it; paragraphs [0077]-[0078]).  
As per claim 7, Sarferaz in view of Tortosa, further in view of Banerjee discloses the method of claim 6, wherein the images of containers previously spun up in said another pod VM are running in said another pod VM (see for example Banerjee, this limitation is disclosed such that the user workflow of VM A is in execution; paragraph [0020]).  
Regarding claim 11, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 14, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 19, it is a system claim having similar limitations cited in claim 1.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarferaz (U.S. 2021/0004712) in view of Tortosa (U.S. 2021/0092071), further in view of Banerjee (U.S. 2017/0132090) as applied to claims 1 and 11 above, respectively, and further in view of Chen et al. (U.S. 10,338,966) (Hereinafter Chen).
As per claim 2, Sarferaz in view of Tortosa, further in view of Banerjee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation 
However, Chen discloses the limitation wherein a new pod VM is running in a first host in the plurality of hosts and another pod VM is running in a second host in the plurality of hosts (see for example Chen, this limitation is disclosed such that Kubernetes pods and VMs execute in multiple physical locations of hosts 110A-B; col.5 line {65} – col.6 line {33}).
Sarferaz in view of Tortosa, further in view of Banerjee is analogous art with Chen because they are from the same field of endeavor, container management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sarferaz in view of Tortosa, further in view of Banerjee by scheduling pods/VMs on separate hosts as taught by Chen because it would enhance the teaching of Sarferaz in view of Tortosa, further in view of Banerjee with an effective means of using the container engines and subcomponents of the different hosts (as suggested by Chen, see for example col.5 line {65} – col.6 line {33})).
As per claim 3, Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen discloses the method of claim 2, wherein the plurality of hosts is managed as a Kubernetes cluster (see for example Chen, this limitation is disclosed such that that cluster deployment, orchestration, and scheduling is Kubernetes based; col.5 line {65} – col.6 line {33}).
Regarding claim 12, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 2.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Sarferaz (U.S. 2021/0004712) in view of Tortosa (U.S. 2021/0092071), further in view of Banerjee (U.S. 2017/0132090), further in view of Chen (U.S. 10,338,966) as applied to claim 3 above, and further in view of Thakur et al. (U.S. 2012/0109958) (Hereinafter Thakur).
As per claim 4, Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen discloses the method of claim 3 (see rejection of claim 3 above), but does not explicitly teach the limitation wherein the plurality of hosts is managed as a cluster by a virtual machine management server that manages all VMs in the hosts and provisions the virtual disks for the VMs in the storage device.
However, Thakur discloses the limitation wherein the plurality of hosts is managed as a cluster by a virtual machine management server that manages all VMs in the hosts and provisions the virtual disks for the VMs in the storage device (see for example Thakur, this limitation is disclosed such that VMs hosted in a cluster are managed by and allocate VHDs (i.e. “virtual disks”) by a VM manager of a server; paragraph [0118]).
Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen is analogous art with Thakur because they are from the same field of endeavor, container management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen by managing VMs and VHDs as taught by Thakur because it would enhance the teaching of Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen with an effective means of dealing with a storage system of a cluster in a standardized manner (as suggested by Thakur, see for example paragraph [0118]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sarferaz (U.S. 2021/0004712) in view of Tortosa (U.S. 2021/0092071), further in view of Banerjee (U.S. 2017/0132090) as applied to claim 19 above, further in view of Chen (U.S. 10,338,966) and further in view of Thakur (U.S. 2012/0109958).
As per claim 20, Sarferaz in view of Tortosa, further in view of Banerjee discloses the clustered container host system of claim 19 (see rejection of claim 19 above), but does not explicitly teach the limitation wherein the plurality of hosts is managed as a Kubernetes cluster.
However, Chen discloses the limitation wherein the plurality of hosts is managed as a Kubernetes cluster (see for example Chen, this limitation is disclosed such that that cluster deployment, orchestration, and scheduling is Kubernetes based; col.5 line {65} – col.6 line {33})
Sarferaz in view of Tortosa, further in view of Banerjee is analogous art with Chen because they are from the same field of endeavor, container management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sarferaz in view of Tortosa, further in view of Banerjee by scheduling pods/VMs on separate hosts as taught by Chen because it would enhance the teaching of Sarferaz in view of Tortosa, further in view of Banerjee with an effective means of using the container engines and subcomponents of the different hosts (as suggested by Chen, see for example col.5 line {65} – col.6 line {33})).
Sarferaz in view of Tortosa, further in view of Banerjee does not explicitly teach that the plurality of hosts is managed as a VM host cluster by a virtual machine management server that manages all VMs in the hosts and provisions the virtual disks for the VMs in the storage device.
the plurality of hosts is managed as a VM host cluster by a virtual machine management server that manages all VMs in the hosts and provisions the virtual disks for the VMs in the storage device (see for example Thakur, this limitation is disclosed such that VMs hosted in a cluster are managed by and allocate VHDs (i.e. “virtual disks”) by a VM manager of a server; paragraph [0118]).
Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen is analogous art with Thakur because they are from the same field of endeavor, container management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen by managing VMs and VHDs as taught by Thakur because it would enhance the teaching of Sarferaz in view of Tortosa, further in view of Banerjee, further in view of Chen with an effective means of dealing with a storage system of a cluster in a standardized manner (as suggested by Thakur, see for example paragraph [0118]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ibryam et al. (Kubernetes Patterns: Reusable Elements for Designing Cloud-Native Applications) discloses reusing a container that enhances functionality of another preexisting container; pp.132, 238.
paragraph [0016].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/JONATHAN R LABUD/Examiner, Art Unit 2196